Marshall, C.J.
(concurring, with whom Cowin and Botsford, JJ., join). I agree that summary judgment was properly entered for the defendant. I write separately to clarify my reasons for reaching that decision.
The essence of the plaintiff’s argument is that Goodridge v. Department of Pub. Health, 440 Mass. 309 (2003) (Goodridge), authorizes the court to confer marital rights retrospectively on a same-sex spouse who is able to show that she and her partner would have been married at the time a cause of action for loss of consortium accrued, had the law so allowed. Not only does Goodridge fail to support a retroactive application of marital rights; it does not permit such retroactivity.
The plaintiffs in Goodridge did not seek a judicial declaration that they were legally married, or request an order to attain any rights or benefits conferred by the status of civil marriage. They requested “only a declaration that their exclusion and the exclusion of other qualified same-sex couples from access to civil marriage violates Massachusetts law.” Id. at 344. We granted the plaintiffs’ request for declaratory relief on the ground that “barring an individual from the protections, benefits, and obligations of civil marriage solely because that person would marry a person of the same sex” was unconstitutional. Id. We refined the common-law meaning of marriage to be “the voluntary union of two persons as spouses, to the exclusion of all others,” id. at 343, and directed the Superior Court to delay entry of judgment for 180 days “to permit the Legislature to take such action as it may deem appropriate” in response to our declaration. Id. at 344.
However, contrary to the court’s opinion, it is not the case that the Goodridge court made its ruling “prospective” because its consequences were “so radical that the . . . change realistically require[d] time for the Legislature to act.” Ante at 772. The Goodridge decision did not change the nature of civil marriage in the Commonwealth; it made the laws of civil marriage accessible to a class of individuals who had been unconstitutionally barred from such access. The Legislature, we emphasized, retained its “broad discretion” to define and regulate the “protections, benefits, and obligations” of civil marriage. Goodridge, supra at 343-344. And our decision did not disturb the Commonwealth’s strong public policy favoring a clearly defined, unambiguous legal status *775for civil marriage. See, e.g., id. at 342-343 (civil marriage is “a vital organizing principle of our society”). See also Wilcox v. Trautz, 427 Mass. 326, 330, 332 (1998).
Moreover, we did not, as the court states, make our decision in Goodridge “prospective,” ante at 773, but rather delayed its implementation. This is a distinction with a difference. Prospec-tivity is proper where a decision would disadvantage those whose existing contractual and property arrangements were predicated on (have relied on) then-existing decisional law. See Powers v. Wilkinson, 399 Mass. 650, 662 (1987). A decision applied prospectively generally takes effect on issuance of the decision. Delaying the implementation of a decision is a matter of the deference owed by one branch of government to the other in the task of effecting an orderly system of laws. See, e.g., Jean W. v. Commonwealth, 414 Mass. 496, 499 & n.3 (1993) (Liacos, C.J., concurring) (delaying for one legislative session decision to abolish “public duty rule” prospectively to give Legislature opportunity to consider forthcoming change in decisional law, and “to make any preparations for the change that it deems appropriate”); Michaud v. Sheriff of Essex County, 390 Mass. 523, 535-536 (1983) (considering and balancing public interests in improving unconstitutional conditions in county jail and delaying implementation of order to improve conditions to give county officials opportunity to seek public funds required to carry out order). The decision to delay implementation of our decision in Goodridge was to permit an orderly administration of that decision. See Opinions of the Justices, 440 Mass. 1201, 1204 (2004).
The circumstances of this case are moving, a vivid reminder of the constitutional mandate of equality under the law and the costs imposed when society falls short of that mandate. But the relief the plaintiff seeks — recognition of a loss of consortium claim nunc pro tune — would erase the bright line between civil marriage and other forms of relationship that has heretofore been carefully preserved by the Legislature and our prior decisions, including Goodridge. Granting such relief would create in effect a common-law or de facto quasi marital status that would promote litigation, permit judges to select from among marital benefits to which quasi marital couples might or might not be entitled,1 *776create uncertainty in the private2 as well as the public sphere3 about who is (or was) quasi married and for what purpose, and undercut the Legislature’s role in defining the qualifications and characteristics of civil marriage.

Although the plaintiff states that selective exceptions to the marriage *776statutes should be limited to same-sex individuals who could prove that they were “functionally married” prior to Goodridge v. Department of Pub. Health, 440 Mass. 309 (2003), and that statutes of limitations make this group a rapidly shrinking one, she then proceeds to argue that “equal protection” demands that all same-sex couples not be “denied arbitrarily benefits that are available to opposite-sex couples.” Her arguments illustrate that if we blur the line separating civil marriage from other forms of relationships, judicial selection from among the protections, benefits, and obligations of marriage would be difficult, if not impossible, to justify coherently when decided on a case-by-case basis.


For example, many defined benefit and defined contribution plans rely on clearly ascertainable rules about who is legally married.


For example, a surviving spouse has certain rights of inheritance where a spouse dies intestate. See, e.g., G. L. c. 190, § 1.